             Case 20-33826 Document 943 Filed in TXSB on 02/26/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  02/26/2021
                                                           :
    In re:                                                 :   Chapter 11
                                                           :
    NOBLE CORPORATION PLC                                  :   Case No. 20-33826 (DRJ)
    (n/k/a Noble Holding Corporation plc), et              :
    al.,                                                   :   (Jointly Administered)
                                                           :
                    Reorganized Debtors.1                  :
                                                           :

     FINAL DECREE (I) CLOSING THE AFFILIATE DEBTORS’ CHAPTER 11 CASES;
    (II) CONSOLIDATING AND TRANSFERRING CLAIMS AGAINST THE AFFILIATE
         DEBTORS TO THE LEAD CASE; AND (III) GRANTING RELATED RELIEF
                                                 902 ]
                            [Related Docket No. ____

                   Upon the Motion2 of the Reorganized Debtors for the entry of this Final Decree (i)

closing each of the Affiliate Debtors’ chapter 11 cases, (ii) consolidating and transferring all

remaining Claims against each Affiliate Debtor’s estate to Noble’s Chapter 11 Case (the “Lead

Case”) for administration and resolution in accordance with the Plan, and (iii) granting related

relief; and the Court having reviewed the Motion and having heard the statements of counsel

regarding the relief requested in the Motion at a hearing before the Court, if any, (the “Hearing”);

and the Court having found that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334(b) and the Amended Standing Order; (b) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); (c) it may enter a final order consistent with Article III of the United States


1
      Due to the large number of Debtors in these jointly administered chapter 11 cases, a complete list of the Debtors
      and the last four digits of their tax identification, registration, or like numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      https://dm.epiq11.com/noble. The location of Debtor Noble Holding Corporation plc’s principal place of
      business in the United States and the Debtors’ service address in these chapter 11 cases is 13135 Dairy Ashford,
      Suite 800, Sugar Land, Texas 77478.

2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Debtors’
      Motion for Entry of a Final Decree Closing Certain of the Chapter 11 Cases (the “Motion”).
        Case 20-33826 Document 943 Filed in TXSB on 02/26/21 Page 2 of 4




Constitution; (d) venue is proper before the Court pursuant to 28 U.S.C. § 1408 and 1409; and (e)

due and proper notice of the Motion and the Hearing was sufficient under the circumstances; and

the Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties-in-interest; and the Court having determined that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein and that

such relief is in the best interests of the Debtors, their estates, creditors, and all parties-in-interest;

now, therefore,

                IT IS HEREBY ORDERED THAT:

        1.      Pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022, the

Chapter 11 Cases of the Affiliate Debtors are hereby closed, effective as of the date of entry of this

Final Decree.

        2.      All unresolved Claims against the estates’ of the Affiliate Debtors (collectively, the

“Outstanding Claims”) shall be consolidated and transferred to the Lead Case for administration

and resolution in accordance with the Plan. The Affiliate Debtors shall have standing in the Lead

Case with respect to the administration of all unresolved Claims.

        3.      Any failure of the Reorganized Debtors to file an objection to any claim or interest

in the Affiliate Cases on or prior to entry of this Final Decree shall not constitute allowance of the

claim or interest and shall not result in such claim or interest being deemed an Allowed Claim (as

defined in the Plan) against or in any Reorganized Debtor. Any final Fee Application shall be filed,

administered, and adjudicated in the Lead Case.

        4.      The Lead Case shall remain open until the entry of a final decree closing the Lead

Case.




                                                    2
        Case 20-33826 Document 943 Filed in TXSB on 02/26/21 Page 3 of 4




       5.      All deadlines applicable in the Chapter 11 Cases as to the Outstanding Claims shall

continue to apply as if those Outstanding Claims had not been consolidated and transferred to the

Lead Case.

       6.      The Clerk shall mark the docket of each Affiliate Debtor’s Chapter 11 Case as

“Closed.”

       7.      Entry of this Final Decree is without prejudice to (a) the rights of any party-in-

interest to seek to reopen the Affiliate Cases for cause shown and (b) the rights of the Reorganized

Debtors to dispute any Claim that was filed against the Reorganized Debtors in these chapter 11

Cases as contemplated by the Plan and the Confirmation Order. Nothing in this Final Decree shall

change the amount or nature of any distribution, or any other substantive rights, that any claim

against or interest in any Reorganized Debtor would have been entitled to under the Plan, the

Confirmation Order, the Bankruptcy Code, the Bankruptcy Rules, or otherwise had this Final

Decree not been entered.

       8.      All further reporting concerning the administration of the assets and liabilities of

the Affiliate Debtors shall occur only in the Lead Case. A docket entry shall be made in each of

the cases of the Affiliate Debtors substantially similar to the following:

       An order has been entered in this case directing that all further reporting concerning the
       administration of the assets and liabilities in this case will occur only in the case of In re
       Noble Corporation plc (n/k/a Noble Holding Corporation plc), et al., No. 20-33826. The
       docket in Case No. 20-33826 should be consulted for all matters affecting this case.

       9.      Quarterly disbursements for Noble Corporation plc (n/k/a Noble Holding

Corporation plc) will be reported and quarterly fees paid pending the entry of a final decree by this

Court closing the Lead Case.

       10.     The Reorganized Debtors are authorized to take all actions necessary to implement

the relief granted in this Final Decree.

                                                  3
        Case 20-33826 Document 943 Filed in TXSB on 02/26/21 Page 4 of 4




       11.     The Affiliate Debtors, no later than fourteen (14) days after the date of entry of the

Final Decree, shall file a post-confirmation report for the first quarter of 2021 through the date of

entry of the Final Decree and shall serve a true and correct copy of said statements on the Acting

United States Trustee.

       12.     The Reorganized Debtors shall pay the appropriate sum of quarterly fees due and

payable under 28 U.S.C. § 1930(a)(6)(A) and (B) with respect to the Affiliate Debtors by remitting

payment to the United States Trustee Payment Center, P.O. Box 6200-19, Portland, Oregon,

97228-6200 no later than the later of (x) fourteen days after the date of entry of the Final Decree

and (y) the date on which such quarterly fees are otherwise due, and shall furnish evidence of such

payment to the acting U.S. Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment shall

reflect the Reorganized Debtors’ account numbers and shall be transmitted with a “Chapter 11

Quarterly Disbursement and Fee Report” available from the Acting United States Trustee. This

Court shall retain jurisdiction to enforce of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

       13.     Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure to the

contrary, the terms and conditions of this Final Decree shall be immediately effective and

enforceable upon its entry.

       14.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.


 Dated:Signed:
        _______________, 2021
               February 26, 2021.
        Houston, Texas
                                                      ____________________________________
                                                     THE HONORABLE
                                                      DAVID R. JONES DAVID R. JONES
                                                     UNITED
                                                      UNITEDSTATES
                                                              STATESBANKRUPTCY
                                                                     BANKRUPTCY JUDGE




                                                 4
